DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
1.	Applicant’s election without traverse of Group I, claims 1-16 in the reply filed on 9/13/22 is acknowledged. Claims 17-35 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected composition, articles and methods, there being no allowable generic or linking claim. 
Claim Objections
2.	Claims 1-16 are objected to because of the following informalities:  It is suggested to change the word fibre/fibres to fiber/fibers.  Appropriate correction is required.
3.	Regarding 6, there should be a space between said and polyethylene. 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.	Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 
6.	With regard to claim 1, Miscanthus-like Pennisetum-like Zea-like, the term "like" renders the claim(s) indefinite because the claim(s) include(s) elements not actually disclosed (those encompassed by "or the like"), thereby rendering the scope of the claim(s) unascertainable.  See MPEP § 2173.05(d). Claims 2-16 are rejected for their dependency on claim 1. 
Allowable Subject Matter
7.	The following is a statement of reasons for the indication of allowable subject matter:  Notwithstanding the claim objections and 112 2nd paragraph rejections set forth above, claims 1-16 are considered allowable. Presently, there is no known prior art which teach or fairly suggest the claimed chemically modified ageing resistant fibers. The closest prior art (WO 2016146258 cited in the ISR) does not teach the claimed combination of fibers and coatings. An art search did not produce any new substantial prior art for which to base a rejection and presently there is no known motivation to combine references to form an obviousness type rejection. 
Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDA SALVATORE whose telephone number is (571)272-1482. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-272-7690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LYNDA SALVATORE/Primary Examiner, Art Unit 1789